DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This non-final office action is responsive to Applicants' application filed on 04/27/2022.  Claims 1-2, 10-11 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of species I in the reply filed on 04/27/2022 is acknowledged.  Claims 1-2, 4-5, 8-11, 13-14 17-18, are presented for examination consideration.  Examiner’s note: Claims 4-5, 8, 9 & 13-14 and 17-18 recites structures from non-elected species II and therefore, claims are considered rejected based on original presentation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggy et al. (5689395)
 
Regarding claim 1. Duggy teaches a protection circuit [fig 3], comprising: a positive temperature coefficient thermistor [18]; a signal input terminal [12]; and a communication module [this term has been interpreted as a load relative to the PTC, thus 26 is equivalent]; wherein a first end of the positive temperature coefficient thermistor is connected to the signal input terminal [i.e. left terminal of 18], and a second end [i.e. right terminal of 18] of the positive temperature coefficient thermistor is connected to the communication module.  

Regarding claim 10. Duggy teaches an air conditioner [pre-amble has been interpreted as intended use and therefore, no patentable weight has been giving, pre-amble has been interpreted as a system, thus examiner cites system of fig 3], comprising: a protection circuit [18]; wherein the protection circuit comprises: a positive temperature coefficient thermistor [18, is a PTC device col 1 lines 30-40]; a signal input terminal [12]; and a communication module [this term has been interpreted as a load relative to the PTC, thus 26 is equivalent]; 44856-1590-8381, v.1Application No.: 16/546,235Docket No.: 39978.04012 
wherein a first end [i.e. left terminal of 18] of the positive temperature coefficient thermistor is connected to the signal input terminal, and a second end [i.e. right terminal of 18] of the positive temperature coefficient thermistor is connected to the communication module.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Duggy et al. in view of Chen et al. (5886860)
Regarding claim 2. Duggy teaches ahe protection circuit according to claim 1, wherein the protection circuit further comprises: a control unit [38 with 42 with 44] comprising a signal detection interface [38] and a control signal output interface [i.e. output line of 38]; and a switch [42 with 44 make up a switch]; 
wherein a first end of the switch is connected to the first end of the positive temperature coefficient thermistor [i.e. left terminal of 44], a second end of the switch [i.e. right terminal of 44] is connected to the second end of the positive temperature coefficient thermistor, and a third end [one terminal of 42] of the switch is connected to the control signal output interface; the control signal output interface outputs a signal [i.e. function of 38 with 42] for controlling the switch to be switched on when the signal detection interface detects a communication signal [communication signal has been interpreted as any signal below overcurrent threshold]; the control signal output interface outputs a signal for controlling the switch to be switched off when the signal detection interface does not detect the communication signal [i.e. upon detection of overcurrent signal, col 3 lines 30-45].  
However, Duggy does not explicitly mention the second end of the positive temperature coefficient thermistor is connected to the signal detection interface.
Chen teaches the second end of the positive temperature coefficient thermistor is connected to the signal detection interface [see sensing means 123 towards load side relative to 105, col 4 line 55 – col 5 line 10].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggy power device to include the configuration as Chne power device in order to have a means that reduces the cost and enclosure requirements for residential circuit breakers and increases the switching capacity of a normal relay [col 2 line 55-62].

Regarding claim 11. Duggy teaches the air conditioner according to claim 10, wherein the protection circuit further comprises: a control unit [38 with 42 with 44] comprising a signal detection interface [38] and a control signal output interface [i.e. output line of 38]; 
and a switch [42 with 44 make up a switch]; 
wherein a first end [i.e. left terminal of 44] of the switch is connected to the first end of the positive temperature coefficient thermistor, a second end [i.e. right terminal of 44] of the switch is connected to the second end of the positive temperature coefficient thermistor, and a third end [one terminal of 42] of the switch is connected to the control signal output interface; 
the control signal output interface outputs a signal [i.e. function of 38 with 42] for controlling the switch to be switched on when the signal detection interface detects a communication signal [communication signal has been interpreted as any signal below overcurrent threshold]; the control signal output interface outputs a signal for controlling the switch to be switched off when the signal detection interface does not detect the communication signal [i.e. upon detection of overcurrent signal, col 3 lines 30-45].   
However, Duggy does not explicitly mention the second end of the positive temperature coefficient thermistor is connected to the signal detection interface
Chen teaches the second end of the positive temperature coefficient thermistor is connected to the signal detection interface [see sensing means 123 towards load side relative to 105, col 4 line 55 – col 5 line 10].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggy power device to include the configuration as Chne power device in order to have a means that reduces the cost and enclosure requirements for residential circuit breakers and increases the switching capacity of a normal relay [col 2 line 55-62].

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839